ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-452, concluding that RICHARD R. THOMAS, II, of NEWARK, who was admitted to the bar of this State in 1996, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client) RPC 1.5(b) (failure to provide client with written retainer agreement), RPC 1.7(a) (conflict of interest—representing a client where the representation of that client is directly adverse to another client), RPC 1.15(b) (failure to promptly deliver to the client or third person any funds to which the client or third person is entitled), RPC 1.15(d) (recordkeeping violations), RPC 4.1(a) (knowingly making a false statement of material fact or law to a third person), RPC 8.1(a) (knowingly making false statements of material fact in connection with a disciplinary matter), RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should submit proof of his successful completion in a real estate law seminar and ten hours of professional responsibility courses;
And the Disciplinary Review Board having further concluded that respondent should practice under supervision for a period of two years;
And RICHARD R. THOMAS, II, having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*328It is ORDERED that RICHARD R. THOMAS, II, is suspended from the practice of law for a period of one year and until the further Order of the Court, effective October 29, 2004; and it is further
ORDERED that no petition for reinstatement be submitted to the Disciplinary Review Board until the conclusion of all pending ethics matters against him; and it is further
ORDERED that prior to reinstatement, respondent shall complete a seminar in real estate law and ten hours of professional responsibility courses approved by the Office of Attorney Ethics and submit proof of his successful complete thereof to the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.